Citation Nr: 0109660	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  96-40 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 6 to August 
2, 1967.  He asserts that he also had active duty for 
training (ACDUTRA) prior to his active duty, as well as 
periods of ACDUTRA from April 18 to October 19, 1964; from 
June 4 to June 19, 1965; and from July 29 to August 13, 1966.

This appeal arises from an April 1996 rating decision of the 
Togus Regional Office (RO) which denied service connection 
for a low back disorder.  The notice of disagreement was 
received in April 1996.  The statement of the case was issued 
in June 1996.  The veteran's substantive appeal was received 
in May 1996.  

The matter was remanded by the Board of Veterans' Appeals 
(Board) in July 1997 for the purpose of obtaining additional 
factual and medical evidence.  The Board entered a final 
decision in the appeal on June 5, 2000.  However, the Board 
subsequently learned that the veteran had requested that he 
be scheduled for a videoconference hearing before a Member of 
the Board, prior to that decision.  The requested hearing was 
held on June 29, 2000, before the undersigned Member of the 
Board, who has been designated by the Chairman of the Board 
to conduct the hearing and render the final determination in 
this claim, pursuant to 38 U.S.C.A. § 7102 (West Supp. 2000).  
Accordingly, to assure that due process was afforded to the 
veteran, the June 5, 2000, decision was vacated by the Board 
on January 18, 2001.  See 38 C.F.R. § 20.904 (2000).


REMAND

The veteran contends that he currently suffers from a low 
back problem associated with his military service.  He 
maintains he never had any problems until he injured his low 
back during a period of ACDUTRA in 1966.  He acknowledges 
that his diagnosed spondylolisthesis at L5-S1 could have been 
a congenital or developmental abnormality.  However, the 
veteran asserts that this preexisting low back disorder was 
permanently worsened and aggravated as a result of injuries 
sustained during his ACDUTRA.  He maintains his service 
medical records should document his treatment for his low 
back problem.  He says he has been receiving treatment for 
these problems since his service discharge. He further 
reports he is currently being treated through the Togus VA 
Medical Center (VAMC).  Finally, the veteran states that he 
is receiving Social Security disability benefits.  There is 
also evidence that he is in the midst of pursuing a claim 
with the Maine Workers' Compensation Board.

Prior to rendering a final decision in this matter, the Board 
notes that there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this statute eliminates the 
requirement for the filing of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist claimants in 
developing evidence, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet.App. 477 (1999), opinion withdrawn and 
appeal dismissed sub nom. Morton v. Gober, 14 Vet.App. 174 
(2000) (per curiam), which had held that VA cannot assist in 
the development of a claim which is not well grounded.  These 
changes in the law are applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See 
generally Holliday v. Principi, ___ Vet.App. ___, No. 99-1788 
(Feb. 22, 2001), see also Karnas v. Derwinski, 1 Vet.App. 308 
(1991).

Because of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty-to-assist 
provisions contained in the new law.  See VCAA, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the VARO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet.App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

As noted above, the veteran has reported that he is in 
receipt of Social Security Administration (SSA) benefits, 
apparently for disability.  Specifically, at his 
videoconference hearing before the undersigned in June 2000, 
the veteran testified that he was receiving SSA disability 
benefits.  He intimated that the award was based on the 
severity of his back problem.  To date, there is no 
indication that the RO has sought to obtain a copy of the 
decision that granted SSA benefits to the veteran, to include 
the medical records, if any, used in rendering that 
determination.

The U.S. Court of Appeals for Veterans Claims has 
consistently held that, where VA has notice that the veteran 
is receiving benefits from the Social Security 
Administration, and that records from that Administration may 
be relevant, VA has a duty to acquire a copy of the decision 
granting SSA benefits, and the supporting medical documents 
relied upon.  See Baker v. West, 11 Vet.App. 163 (1998) and 
Hayes v. Brown, 9 Vet.App. 67 (1996); see also Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  Accordingly, the veteran's SSA records must be 
obtained in connection with his service connection claim.

Further, the Board notes that there appears to be some 
question as to the nature and etiology of the veteran's low 
back disorder.  A report of a September 1998 VA orthopedic 
examination indicated that the veteran's diagnosed 
spondylolisthesis, L5-S1, was a congenital defect and not an 
acquired condition.  The examiner also concluded that the 
veteran's spondylolisthesis was "likely to have been 
aggravated" by events he experienced in service.  
Conversely, in a statement dated in May 1999, another VA 
examiner opined that the veteran's spondylolisthesis was not 
aggravated and/or worsened during his active military 
service.  As neither physician included any rationale to 
support to his opinion, and the Board is not competent to 
supply such medical rationale on our own, we find that 
another VA examination is necessary in order to resolve the 
question as to whether the veteran's preexisting 
spondylolisthesis at L5-S1 was aggravated during his ACDUTRA.


In view of the foregoing, the Board finds that additional 
development is necessary, and this case is therefore Remanded 
to the RO for the following action:

1.  The RO should request that the veteran submit 
the names and addresses of all VA and non-VA 
medical care providers who have treated him, since 
his final period of service, for low back pain.  
After securing the necessary releases, the RO 
should obtain such records and permanently 
associate them with the claims file.  The veteran 
should also be asked to submit the necessary 
release to allow the RO to obtain the records 
pertaining to the his claim for workers' 
compensation benefits.

2.  The RO should obtain copies of the veteran's 
complete inpatient and outpatient treatment 
records from the Togus VAMC, and any other 
identified VA medical facility, since June 1999.  
Once obtained, all records must be associated with 
the claims folder.

3.  The RO should obtain copies of any 
administrative decision and underlying medical 
records relied upon in evaluating the veteran's 
claim for Social Security Administration 
disability benefits, and associate those records 
with the claims folder.

4.  Upon completion of the above development, the 
RO should schedule the veteran for a VA orthopedic 
examination.  The veteran should be notified of 
the date, time, and place of the examination in 
writing.  The claims folder, to include a copy of 
this Remand and any additional evidence secured, 
must be made available for review by the examiner 
in conjunction with the examination.  All 
necessary testing should be conducted.  

a.  The examiner should be requested to 
specifically diagnose any disorder of the 
veteran's lumbosacral spine.  In this 
regard, it would be helpful if the examiner 
would, among other things, distinguish 
among such possible low back disorders as 
spondylosis, spondylolysis, and 
spondylolisthesis, and, if any such 
abnormality is present, explain whether it 
is a congenital or developmental condition, 
and state, to the extent feasible, when it 
was first manifested.

b.  The examiner should then proffer an 
opinion as to the degree of likelihood that 
any disorder of the veteran's lumbosacral 
spine is etiologically related to any 
incident, accident, or injury that occurred 
during his active duty or active duty for 
training.  Further, the examiner should 
state whether it is at least as likely as 
not that any pre-existing low back disorder 
(if any) was permanently worsened during 
any of the veteran's military service, as 
opposed to merely undergoing temporary 
flare-up(s).  All opinions expressed should 
be supported by reference to pertinent 
evidence.

5.  Following completion of the foregoing, the RO 
should review the claims folder and ensure that 
all of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if the 
requested examination does not include all test 
reports, special studies, or opinions requested, 
appropriate corrective action is to be 
implemented.

6.  The RO should review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

8.  If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal, to include the provisions of 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, and 38 
C.F.R. § 3.655, if appropriate.  An appropriate 
period of time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical evidence and to afford due 
process to the veteran.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


